—Order, Appellate Term of the State of New York, First Department (Parness, J. P., and Davis, J.; McCooe, J., dissenting), entered September 15, 1997, which affirmed an order of the Criminal Court of the City of New York, Bronx County (Megan Tallmer, J.), entered on or about July 11, 1996, imposing a sanction of $50 upon appellant attorney for failure to timely appear at a scheduled hearing, unanimously affirmed, without costs.
The sanction was properly imposed after appellant was given a reasonable opportunity to explain why he did not telephone the court or arrange for another attorney to advise the court of his lateness (see, Matter of Marcus v Bamberger, 180 AD2d 533; cf., Matter of Walsh v People, 206 AD2d 434). There is no indication that appellant could have offered any justification for this failure at a formal hearing. Concur — Nardelli, J. P., Wallach, Rubin and Williams, JJ. [See, 174 Misc 2d 948.]